                       UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION

 Pearson Education, Inc. et al            )
                                        )
            Plaintiffs,                 )
                                        )
 v.                                     ) No. 3:18-438
                                        ) Judge Richardson/Holmes
                                        ) /Brown
                                        ) JURY DEMAND
           Defendant                    )
                                        )
                                        )
C&N Logistics, Inc. et al

                       SETTLEMENT CONFERENCE ORDER

            A settlement conference is set for, Nov. 19, 2019, at

 10:10am in Courtroom 783, 801 Broadway,        Nashville, Tennessee.

              The parties are advised that unless otherwise permitted,

 failure to be present with full settlement authority 1 could result

 in imposition of sanctions pursuant to Rule 16(f) of the Federal

 Rules of Civil Procedure. If the parties need authority from any

 other person, that person must be available by phone, and the

 Magistrate    Judge   must   approve   the   absence   in   advance.   The

 representative present at the settlement conference must be in a

 position to sign a binding agreement at the conclusion of the




      1
         All named parties and their lead attorney must attend. Non-
 individual parties must have a senior official present unless excused in
 advance by the Magistrate Judge. Full settlement authority means the
 ability of the plaintiff to accept the last offer and the defendants to
 pay the last demand. If authority is limited, the party must notify the
 Magistrate Judge in advance of the conference. It is understood
 Governmental agencies may have limited authority and their attorneys may
 have only the authority to recommend a settlement. In this case Counsel
 for Plaintiffs may have company representative available by phone.
 conference, unless the Magistrate Judge has been notified of the

 limitation in advance. The parties are advised the settlement

 conference    may    well       run    past   5:00       pm   and    they   should    plan

 accordingly.

       1.    By 12:00 NOON on Friday Nov. 15, 2019, Plaintiff and

 Defendant    shall       email    to    the   undersigned           at   brownchambers@

 tnmd.uscourts.gov,         ex     parte,      separate        settlement     conference

 statements       which    shall        specify   their        respective     settlement

 positions. These settlement conference statements shall not be

 filed with the Clerk nor served on the other parties. In their

 respective statements, counsel 2 for Plaintiff and Defendant shall

 make a candid assessment of the strengths and weaknesses of both

 sides of the case and shall give a good faith opinion of each

 client’s probable success on the merits using a scale of 1 to 5,

 with 1 being the lowest and 5 being the highest. Nothing in the way

 of a jury speech shall be contained in the settlement conference

 statements.

             a)      Each statement shall contain a BRIEF summary of the

       parties' respective views of the law as to the theory of

       liability or defense. Excessive case citations will not help.

                     (i)         Plaintiff’s      statement          shall   contain     an

             assessment from Plaintiff’s viewpoint of Plaintiff’s

             damages and the strengths and weaknesses of Plaintiff’s

              position.



                                                      2

2 The Plaintiffs are pro se but they are still referred to as counsel in this

order.
                (ii)     Defendant’s statement shall contain        an

          assessment   of   the   Plaintiff’s   damages,   Defendant’s

          exposure to those damages, and the respective strengths

          and weaknesses of Defendant’s position.

          b)    Each statement shall contain an assessment of the

     economic cost of proceeding to trial as well as any appeal.

          c)    Each statement shall recount, with specificity, the

     settlement discussions between the parties to date and the

     most recent demand/offer each side has made.

          d) Each statement will describe any particular obstacles

     or impediments to settlement.

          e)    Each settlement conference statement also shall

     contain a statement of counsel’s best judgment as to the

     amount which should be paid or received by his client in a

     settlement of the case based on counsel’s evaluation and

     opinion and after a full discussion with the client.

          f)   Each statement shall include the maximum amount the

     Defendants are willing to pay and the minimum amount the

     Plaintiff is willing to accept at the present time,3 and any

     other terms on which the client insists.

     2.   In the event offers and demands have not previously been

made, the parties shall exchange offers and demands at least three

working days prior to the conference.


     3
      Essentially, the parties shall provide their “bottom line.”
However, the parties should be prepared to negotiate further from these
figures during the course of the settlement conference.

                                   3
     3.   Counsel   for   each   party   may   present   a   brief   opening

statement at the beginning of the settlement conference if they

believe it would be helpful. No statements are required. Following

these statements, if any, the Magistrate Judge will normally meet

separately with the parties starting with the Plaintiff(s). Once

the separate meetings have concluded, negotiations will proceed as

necessitated by the particular case.

          It is so ORDERED.

                                         /s/ Joe B. Brown
                                         JOE B. BROWN
                                         United States Magistrate Judge




                                    4
